DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, 6, 8, and 9 are objected to because of the following informalities:  The listed claims state “A composition according to” it is believed that these claims are intended to be dependent claims and should, therefore, be “The composition”.  Appropriate correction is required.

Claims 5, 6, 7, 8, 9, 10, and 11 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frances et al (WO 1997035924).
With regards to claims 1 and 4, Frances teaches a dual cure composition (page 1) that contains a polyorganosiloxane that contains epoxy functional groups and hydrolysable functional groups, a catalytic amount of onium salt type photocatalyst (page 1), and a catalytically effective amount of a condensation catalyst (page3).  Frances teaches the polyorganosiloxane to include the following structures:

    PNG
    media_image1.png
    65
    1451
    media_image1.png
    Greyscale

(page 3).  Frances teaches the composition to be curable by UV with ambient humidity (reading on water) or EB curing (page 1).
Frances is silent on the composition containing both claimed compounds (I) and (II).  It is important to note, however, that the claimed components (a) and (b) can be interpreted, under the broadest reasonable interpretation, to be the same compound.
With regards to claim 12, Frances teaches the composition described above to be mixed (page 1).


Claims 1, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al (US 2010/0069523).
With regards to claim 1, Alvarez teaches a dual cure composition (abstract) that is cured with UV radiation and moisture (0008) and contains a polymer having the following units:

    PNG
    media_image2.png
    59
    230
    media_image2.png
    Greyscale

(0010) wherein X is a hydrolysable group and J is an epoxy group (0015-0017), a photoinitiator which includes onium salts (0041-0043), and a condensation catalyst (0049).
Alvarez is silent on the composition containing both claimed compounds (I) and (II).  It is important to note, however, that the claimed components (a) and (b) can be interpreted, under the broadest reasonable interpretation, to be the same compound.
With regards to claim 4, Alvarez teaches the hyrolyazable group to include the following:

    PNG
    media_image3.png
    130
    259
    media_image3.png
    Greyscale

(0015).
With regards to claim 12, Alvarez teaches making the above composition by mixing the polymer, photoinitiator and other ingredients (0067).


Claims 1, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al (US 4,966,922).
With regards to claim 1, Gross teaches a dual cure composition (abstract) that contains a silicone polymer having both hydrolysable and epoxy groups that is 

    PNG
    media_image4.png
    26
    115
    media_image4.png
    Greyscale

(column 2) wherein R1 is a hydrolysable group and R2 is an epoxy functional group (column 3).
Gross is silent on the composition containing both claimed compounds (I) and (II).  It is important to note, however, that the claimed components (a) and (b) can be interpreted, under the broadest reasonable interpretation, to be the same compound.
With regards to claim 4, Gross teaches the hydrolysable group to be ethylenetrimethoxysilane, propylenetriacetoxysilane, or butylenetrisketoximosilane (column 3).
With regards to claim 12, Gross teaches the composition described above to be mixed (column 8 example 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763